Morris, C.
The appellee filed in the court below her petition against the appellant for a divorce, charging the appellant with cruel treatment, extending through several years. The appellant answered the complaint by a general denial. The cause was submitted to the court for trial. The court found in favor of the appellee. The appellant moved for a new trial. The motion was overruled, and a decree of divorce rendered in favor of the appellee.
The overruling of the motion for a new trial and the ren-dering of judgment for the appellee are assigned as errors.
We have looked through the evidence, and think it tended strongly to support the finding of the court. The appellee testified to a number of acts of cruelty on the part of the ¿appellant, commencing in 1878 and continuing up to the time that she left him. He dragged her about, struck her, denounced her, applying to her the most opprobrious epithets. If her testimony is to be believed, he treated her with inexT ■cusable cruelty. Her testimony is corroborated by several other witnesses.
The appellant insists that, by living with him, the appellee condoned and forgave him the wrongs testified to by her. •Condonation is, in such cases, always conditional. The cruelty inflicted upon the appellee just before she separated from the appellant revived the preceding wrongs, which had been forgiven only upon condition that they should not be repeated. *482There was testimony in the case opposed to that produced by the appellee; but as her testimony, if true, abundantly justified the finding of the court, we must, as the court below found' it to be true, so regard it. We can not say that the finding-of the court was not supported by sufficient evidence, nor that it was contrary to law. There is no error in the judgment rendered upon the finding. The judgment below should be-affirmed.
Per Curiam.
It is ordered, upon the foregoing opinion,, that the judgment below be affirmed, at the costs of the appellant.